DETAILED ACTION

Prosecution Status
This application has been granted TrackOne prioritized examination1. A non-final Office action was mailed on 12/23/2020 in which claims 23-42 were rejected.  An Examiner Interview with Applicant’s representative was conducted on 02/11/2020.  Applicant submitted a response on 03/18/2021, including Amendments to the Claims and Remarks, which are now the subject of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,817,881 B2 (Appl. No. 16/291,980). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘881 patent recite a similar method for conducting a first transaction at a first merchant point of sale, and conducting a second transaction at a second merchant point of sale and providing instructions to process the second transaction using the user information from the first transaction.  Although the ‘881 .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24, 26-28, 31-35, and 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kingsborough et al. (US 2007/0022008 A1, hereinafter Kingsborough) in view of Mankoff (US 2015/0310477 A1).

In regard to claims 23, 34, and 40, Kingsborough discloses a method comprising:
receiving, at a network payment system, a first indication of a first transaction between a user and a first merchant of a plurality of merchants, wherein the first transaction involves a first merchant POS terminal provision receiving user information associated with the user for use in the first transaction (see ¶ 0011, describing “instant enrollment of a customer may be carried out at a POS such as a check-out lane or register” wherein “the customer may input the required information, typically, identification information in the form of a unique identification number and financial account information required for enrollment in a payment process via a pinpad or other data I/O device located at the POS”), wherein use of the user information in the first transaction includes a transfer between the user and the first merchant made using the payment information associated with the user (see ¶ 0082, disclosing “the customer may be able to enroll in the modified ACH payment processing program during a purchase at the POS and then use the modified ACH payment processing program to pay for that purchases”);
receiving, at the network payment system, a second indication of a second transaction between the user and a second merchant of the plurality of merchants that is conducted using a second merchant point of sale (POS) provision, wherein the second indication includes the identifying information associated with the user (see ¶ 0011 and ¶¶ 0066-0068, disclosing “the ability or purchase from affiliated merchants” and “access[ing] the card-free program provided by the second merchant”; ¶¶ 0169-0179, disclosing  the “card-free payment process suitable for use in financial transactions”);
 in response to receipt of the second indication that includes the identifying information associated with the user -and based on the association between the identifying informant and the payment information, providing transaction instructions from the network payment system to the second merchant POS provision to process the second transaction using the user information used in the first transaction in response to use of the user information in the first transaction (see ¶ 0011 and ¶¶ 0066-0068, disclosing “the ability or purchase from affiliated merchants” and “access[ing] the card-free program provided by the second merchant”; ¶¶ 0169-0179, disclosing  the “card-free payment process suitable for use in financial transactions”).  
Kingsborough fails to disclose:
storing an association between the identifying information and the payment information at the network payment system after the first transaction is initiated.
Mankoff discloses a system for enrolling consumers in a program that includes storing an association between the identifying information and the payment information at the network payment system (see ¶ 0040, disclosing payment system database 146 store information related to the form of payment 102 used by consumers 101) after the first transaction is initiated (see ¶ 0059-0062, disclosing an opt-in enrollment process that registers a consumer after a form of payment has been presented).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kingsborough to include a storing an association between the identifying information and the payment information at the network payment system after the first transaction is initiated, as disclosed by Mankoff, to allow consumers to seamlessly register in consumer program during the initial purchase made using the form of payment at a merchant.  Mankoff, ¶ 0070.  Such a feature would improve any consumer program by allowing the consumer to op-in to a service “seamlessly and easily.”  Id.

In regard to claim 24 and 35, Kingsborough discloses:
wherein the first merchant P0S provision receives the user information associated with the user by receiving the user information from a machine-readable storage medium associated with the user (see ¶ 0107, disclosing a loyalty card may be swiped though a magnetic reader or a check is scanned or otherwise read, for example, using optical scanner or magnetic ink reader, or present a debit or credit card).

In regard to claim 25 and 36, although Kingsborough further discloses wherein the machine-readable storage medium is a payment card that is used by the user to pay during the first transaction (see ¶ 0010, disclosing “credit card”), and wherein the first merchant P0S terminal receives the user information associated with the user by reading the user information from the payment card (see ¶ 0104, disclosing “a debit card” another type of information that may be used to identify the arrangement to be used to compensate the merchant), and further discloses use of a magnetic card reader for reading  loyalty card (see ¶ 0107), Kingsborough does not directly disclose use of the disclosed payment card reader to read user information associated with the user from the payment card.  
Mankoff discloses a card reader as an input device to read credit card information.  See ¶ 0041. Such a feature would allow any payment system to quickly read the information contained on the payment card, and would improve any POS terminal in the same manner

In regard to claim 26 and 37 , Kingsborough further discloses wherein the first merchant P0S provision receives the user information associated with the user by optically reading the user information associated with the user using an optical scanner of the first merchant POS provision (see ¶ 0107, disclosing a loyalty card may be swiped though a magnetic reader or a check is scanned or otherwise read, for example, using optical scanner or magnetic ink reader, or present a debit or credit card).

In regard to claim 27 and 38, Kingsborough further discloses (the method of claim 23 and the system of claim 34), wherein the first merchant POS provision receives the user information associated with the user by receiving a signal wirelessly (see ¶ 0111, disclosing use an optical scanner).

In regard to claim 28 and 41, Kingsborough discloses the method of claim 23, wherein the user information associated with the user indicates at least one of an identify of the user (see ¶ 0095, disclosing “identifying information” from a driver’s license) or a preference of the user (see ¶ 0103, disclosing loyalty information made include various preferences).

In regard to claim 31 and 42, Kingsborough discloses the method further comprising generating, at the payment system, a user account associated with the user, the user account comprising the user information associated with the user (see ¶ 0128, disclosing “form[ing] a unique extended identification number; see  ¶ 0114, disclosing “ a data store maintaining the unique identification number of enrollees”). 

In regard to claim 32 and 39, Kingsborough discloses wherein the transaction instructions include payment information associated with the user (see ¶ 0104).

In regard to claim 33, Kingsborough discloses wherein providing the transaction instructions is configured to process the second transaction using at least the payment information associated with the user of the user information associated with the user (see ¶ 0011 and ¶¶ 0066-0068, disclosing “the ability or purchase from affiliated merchants” and “access[ing] the card-free program provided by the second merchant”; ¶¶ 0169-0179, disclosing  the “card-free payment process suitable for use in financial transactions”).  

In regard to claim 43, Mankoff further dioceses wherein storing the association between the dinting informant and the payment information at the network payment system occurs contemporaneously with at least part of the first transaction (see ¶ 0059-0062, disclosing an opt-in enrollment process that registers a consumer after a form of payment has been presented).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kingsborough to include a storing an association between the identifying information and the payment information at the network payment system contemporaneously with the first transaction, as disclosed by Mankoff, to allow consumers to seamlessly register in consumer program during the initial purchase made using the form of payment at a merchant.  Mankoff, ¶ 0070.  Such a feature would improve any consumer program by allowing the consumer to op-in to a service “seamlessly and easily.”  Id.

In regard to claim 44, Mankoff further dioceses wherein storing the association between the identifying information and the payment information at the network payment system occurs after the first transaction (see ¶ 0059-0062, disclosing consumer can opt-in and register in consumer program via client device after the transaction)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kingsborough to include a storing an association between the identifying information and the payment information at the network payment system after the first transaction, as disclosed by Mankoff, to allow the service provider to provide consumers with an opportunity to opt-in to enrollment in the service without interfering with or slowing the transaction process.   Such a feature would improve any consumer program by allowing the consumer to op-in to a service “seamlessly and easily.”  Id.

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103 as being obvious in view of Kingsborough in view of Mankoff in further view of Kimberg et al. (US 2012/0166334 A1, hereinafter Kimberg).

In regard to claim 29, the combination of Kingsborough and Mankoff fails to disclose (the method of claim 23, further comprising):
identifying that the first merchant and the second merchant are both the same type of merchant.
Kimberg discloses:
identifying that the first merchant is of a first type of merchant and the second merchant is of a second type of merchant (see ¶ 054, disclosing account preferences based upon particular types of goods and services, for example, a merchant category code).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kingsborough to be used in a retail environment wherein merchants are identified by type of merchant, as taught by Kimberg, to indicate conditions governing when an account may be used for payment for a transaction.  Such a feature would improve any transaction processing method in a similar manner.

In regard to claim 30, Kimberg further discloses the method further comprising identifying that the first merchant and the second merchant are both of a same type of merchant (see ¶ 054, disclosing account preferences based upon particular types of goods and services, for example, a merchant category code).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Kingsborough to be used in a retail environment wherein merchants are identified by the same type of merchant, as taught by Kimberg, to indicate conditions governing when an account may be used for payment for a transaction.  Such a feature would improve any transaction processing method in a similar manner.


Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they do not overcome all rejections. 

Double Patenting
Applicant only has made a general allegation that the double patenting rejection has been overcome.  Remarks 8.  Therefore, Applicant’s arguments are not found persuasive, and the rejection has been maintained.

Prior Art – 35 USC § 102 & §103
Applicant argues that Kingsborough fails to disclose the newly recited temporal limitations.  Remarks 9-11.  The Examiner agrees.  However, the Examiner has relied upon new portions of a newly cited reference, Mankoff, to address these newly recited limitations.   Consequently, Applicant’s Remarks in view of these limitations are moot in view of these new grounds of rejection necessitated by amendment.

Official Notice
In response to Applicant’s arguments, the Examiner has provided documentary evidence disclosed by Mankoff to support the Examiner’s previous taking of Official Notice of well-known factual findings.  Accordingly, the underlying rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                      
3/31/2021                                                                                                                                                                  





    
        
            
        
            
        
            
    

    
        1See Decision Granting Request for Prioritized Examination, mailed 08/12/2020.